DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 31, 2022, which adds new dependent claims 9-20, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on March 31, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 7-8 cite the limitation “perform distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image and a position at which the calibration object is superimposed on the captured image so that the image of the second index coincides with a second corresponding portion of the calibration object” and the prior arts on record do not teach this limitation:
“Accordingly, it is believed that neither Maekawa nor Nakamura, whether considered individually or in combination, renders obvious the combination of features recited in claim 1, including the above features “perform distortion correction on an area in the captured image... so that the image of the second index coincides with a second corresponding portion of the calibration object.” It is respectfully submitted that Myokan does not remedy the deficiencies of Maekawa and Nakamura pointed out above, considered individually or in any combination”.
Examiner replies that the primary art, Maekawa, etc. (US 20130215280 A1) teaches that the markers 14a and 14b are adjusted to overlap the points A and B, which is of the mapping of 14a to the first index, point A to the first portion of the calibration object, 14b to the second index, and point B to the second portion of the calibration object (see Maekawa, Fig. 6, and [0065], and this is cited in the Office action FAOM), the Fig. 6 is copied below:

    PNG
    media_image1.png
    623
    338
    media_image1.png
    Greyscale

In the teaching of Maekawa, the captured image has no distortion. If the captured image has distortion, then, distortion correction is applied to the captured image first before the calibration, and the secondary art, Nakamura, etc. (US 20100082281 A1), teaches the distortion correction (See Nakamura: Figs. 6-8, and [0040]. Which is cited in the Office action FAOM) , Figs. 6-8 are copied below:

    PNG
    media_image2.png
    616
    520
    media_image2.png
    Greyscale

Thus, the combination of Maekawa and Nakamura teach the cited limitation “perform distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image and a position at which the calibration object is superimposed on the captured image so that the image of the second index coincides with a second corresponding portion of the calibration object”, and the Office action FAOM has a perfect element mapping in the rejection, and an excellent motivation to combine the art to arrive at the solution, therefore, making it obvious. Thus, applicant’s arguments are not persuasive.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and they are not persuasive. The present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, etc. (US 20130215280 A1) in view of Nakamura, etc. (US 20100082281 A1).
Regarding claim 1, Maekawa teaches that an imaging apparatus (See Maekawa: Fig. 1, and [0040], "FIG. 1 is a block diagram illustrating an entire configuration of a camera calibration device 100 according to one embodiment. An imaging unit 1 serving as a camera (an onboard camera) mounted on a movable object (vehicle) has an image sensor such as CMOS or CCD for converting the light of a subject entering through a lens (not illustrated) into an electric signal. FIG. 10 is a diagram illustrating the movable object having the imaging unit 1 mounted thereon. According to the present embodiment, as illustrated in FIG. 10, the imaging unit 1 is mounted near a rear bumper 21 of a movable object 200 to take an image behind the movable object 200. An area A in the figure represents an area captured by the imaging unit 1") comprising:
a camera configured to generate a captured image (See Maekawa: Fig. 1, and [0040], "FIG. 1 is a block diagram illustrating an entire configuration of a camera calibration device 100 according to one embodiment. An imaging unit 1 serving as a camera (an onboard camera) mounted on a movable object (vehicle) has an image sensor such as CMOS or CCD for converting the light of a subject entering through a lens (not illustrated) into an electric signal. FIG. 10 is a diagram illustrating the movable object having the imaging unit 1 mounted thereon. According to the present embodiment, as illustrated in FIG. 10, the imaging unit 1 is mounted near a rear bumper 21 of a movable object 200 to take an image behind the movable object 200. An area A in the figure represents an area captured by the imaging unit 1"); and 
controller configured to superimpose a calibration object movable by translation or rotation in the captured image (See Maekawa: Fig. 1, and [0042], "A display 7, when a user selects a parking mode, displays an image generated by the camera calibration device 100. The parking mode assists smooth parking by displaying, on the display 7, an image in the area A behind the movable object 200 where it is difficult for the user driving the movable object 200 to view. A predicted track of the movable object 200 may be superimposed on the image in the area A behind the movable object 200, for assisting smoother parking"; and [0065], "As described above, the camera calibration device 100 according to the present embodiment may adjust the calibration markers 14a and 14b so as to overlap the two points A and B of the calibration index 8 simply by shifting the calibration markers 14a and 14b in the vertical and horizontal directions on the image. That is, since a complex adjustment such as rotation of the calibration marker according to background arts is not necessary, repetitive adjustment of the position of the calibration marker is eliminated, thereby effectively reducing a work load imposed on the operator in operation. Also, the shift button 10 of the operation unit 5 of the instruction unit 5 may be simplified as a rotating operation is not necessary, which is excellent in terms of cost reduction"), and,
in a case where a plurality of indexes located at positions determined with respect to a moveable body having the camera mounted therein are subjected to imaging (See Maekawa: Fig. 1, and [0045], "An image superimposing unit 3, such that a calibration marker used in calibration described below or the predicted track followed by the movable object moving backward is superimposed as graphic data at a predetermined position on the image taken by the imaging unit 1, processes the image signal input from the image processing unit 2"),
move the calibration object so that a first corresponding portion of the calibration object superimposed on the captured image coincides with an image of a first index of the plurality of indexes included in the captured image (See Maekawa: Figs. 1-2, and [0048], "FIG. 2 illustrates an example of the operation unit Sa of the instruction unit 5 serving as the user interface. The operation unit Sa includes a start button 9 operated at the start of calibration, a shift button 10 for moving the calibration marker in vertical and horizontal directions, a position determination button 11 operated at the end of shift of the calibration marker, and an execution button 12 operated for executing calibration. However, the operation unit Sa is not limited to the example illustrated in FIG. 2 but may be, for example, a mouse, a keyboard, a joystick or a touch panel. Also, the buttons set forth above may be mechanical switches or objects displayed on the touch panel laminated on the display 7"), and
perform distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image (See Maekawa: Fig. 1, and [0011], "A rear camera employs a wide angle lens to obtain a wide view of an image taking area. Such a wide angle lens has a significant distortion and may cause deformation of a subject image especially near a periphery thereof. In such a case, with the technique of Patent Document 1 described above, an image of the calibration object 22 in the image taken by the camera is significantly deformed and possibly protrude from the window 23. According to the present embodiment, in contrast, the calibration marker is simply shifted to overlap the two points of the calibration index. Therefore, when the wide angle lens is used for the imaging unit, the calibration marker may be easily and accurately shifted to the position of the calibration index") and a position at which the calibration object is superimposed on the captured image (See Maekawa: Fig. 1, and [0041], "A display 7, when a user selects a parking mode, displays an image generated by the camera calibration device 100. The parking mode assists smooth parking by displaying, on the display 7, an image in the area A behind the movable object 200 where it is difficult for the user driving the movable object 200 to view. A predicted track of the movable object 200 may be superimposed on the image in the area A behind the movable object 200, for assisting smoother parking") so that the image of the second index coincides with a second corresponding portion of the calibration object.
However, Maekawa fails to explicitly disclose that so that the image of the second index coincides with a second corresponding portion of the calibration object.
However, Nakamura teaches that so that the image of the second index coincides with a second corresponding portion of the calibration object (See Nakamura: Figs. 1 and 6-8, and [0040], "The viewpoint transformation portion 11 performs visual transformation on the image IM taken by the camera 1 to obtain a transformed image IM2, IM3 which is the image generated by viewing the image IM from a direction that is perpendicular to the floor surface. As shown in FIG. 6, on the image IM, the size (that is, the number of pixels), a shape and the position of the marker 2A are greatly different from those of the marker 2B. However, as shown FIG. 7, on the transformed image IM2, the size, the shape and the position of the marker 2A are substantially same as those of the marker 2B. Thus, the size of the image that includes therein the marker 2 becomes substantially the same regardless of the distance between the marker 2 and the vehicle 100 after the viewpoint transformation is performed").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Maekawa to have so that the image of the second index coincides with a second corresponding portion of the calibration object as taught by Nakamura in order to increase detection performance of the calibration point of the on-vehicle wide angle camera without changing the area of the capture region, thus increasing stable detection accuracy of the camera and reducing a calculation load for the image processing (See Nakamura: Figs. 1-3, and [0031], "The dimensions of the marker 2 is appropriately set based on resolution of the camera 1, performance for processing the image taken by the camera 1, the positions of the markers 2, 2 or the like so that the calibration point Q is accurately detected. As an example, each side of the rectangle may be 10 centimeters to 15 centimeters, that is, each side of the marker 2 may be 20 centimeters to 30 centimeters when D1 and D2 are both 1 to 2 meters and Wl and W2 are both approximately 0.5 meter"). Maekawa teaches a method and system that may calibrate the vehicle mounted cameras by superimposing the calibration markers at the designed position and calculate the camera attachment angles based on the overlaying of the calibration markers with the calibration index, and Nakamura teaches a system and method that may calibrate the vehicle mounted camera by detecting the calibration point with the calibration index and transform the coordinates between the world coordinate system and the camera coordinate system for the calibration markers. Therefore, it is obvious to one of ordinary skill in the art to modify Maekawa by Nakamura to align the marker positions and transform into the camera coordinate system. The motivation to modify Maekawa by Nakamura is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 4, Maekawa and Nakamura teach all the features with respect to claim 1 as outlined above. Further, Nakamura teaches that the imaging apparatus according to claim 1, wherein the controller is configured to perform same distortion correction as the distortion correction, on at least the area in a captured image generated by the camera after the distortion correction is performed (See Nakamura: Fig. 8, and [0044], "As shown in FIG. 8, on the transformed image IM3, the capture region R.sub.A obtained from the image IM taken by the camera 1 mounted on the vehicle 100A and the capture region R.sub.B obtained from the image IM taken by the camera 1 mounted on the vehicle 100B are of the same size. This allows, in the region setting portion 12, the capture region R to be set in the same size on the transformed image IM3 in consideration only of the coordinates of the marker 2 set according to the vehicle model. Since the capture region R of the same size contains the same number of pixels, the calibration point Q is detected by performing the same image processing. Consequently, there is no need to change the software (program) for each vehicle model, and thus the productivity of vehicle manufacturing is improved").
Regarding claim 5, Maekawa and Nakamura teach all the features with respect to claim 1 as outlined above. Further, Maekawa teaches that the imaging apparatus according to claim 1, wherein the calibration object is an object displayed when the moveable body is operated (See Maekawa: Figs. 1-4, and [0055], "First, the CPU 4 determines whether the instruction unit 5 is requested to change the display position of the calibration marker for calibration (step S101), by detecting an operation of the start button 9 of the operation unit Sa of the instruction unit 5 by the operator").
Regarding claim 6, Maekawa and Nakamura teach all the features with respect to claim 5 as outlined above. Further, Nakamura teaches that the imaging apparatus according to claim 5, wherein the calibration object is a guide line for aiding driving of the moveable body (See Nakamura: Figs. 12A-B, and [0064], "In this embodiment, when the multimedia system is started in the inspection mode, the inspection of the rear camera is conducted first (S31). The inspection of the rear camera includes, for example, the inspection of the region of the image displayed on the screen as described above and a position of a guideline displayed on the screen related to the parking assistance system. In many cases, an operator visually confirms that the guideline displayed on the screen matches an indicator provided in the assembly plant. When the rear camera passes the inspection, the operator touches a touch button corresponding to "pass" on the touch panel to complete the inspection of the rear camera. When the rear camera fails in the inspection, the operator touches a touch button corresponding to "fail" on the touch panel to complete the inspection of the rear camera. Conventionally, when the rear camera is adjusted but fails in the inspection, no record is kept on the vehicle (a product) to indicate that the rear camera has failed in the inspection, which makes it difficult to distinguish failed products from passed products. The above-mentioned case where "the on-vehicle camera is adjusted but fails in the inspection" may frequently occur in the plant or the repair shop where the adjustment is automatically conducted but the inspection is conducted by the operator. However, according to this embodiment, by touching the touch button corresponding to "pass" or the touch button corresponding to "fail" after the inspection is completed, the above-mentioned problem is avoided").
Regarding claim 7, Maekawa and Nakamura teach all the features with respect to claim 1 as outlined above. Further, Maekawa and Nakamura teach that a moveable body (See Maekawa: Fig. 1, and [0040], "FIG. 1 is a block diagram illustrating an entire configuration of a camera calibration device 100 according to one embodiment. An imaging unit 1 serving as a camera (an onboard camera) mounted on a movable object (vehicle) has an image sensor such as CMOS or CCD for converting the light of a subject entering through a lens (not illustrated) into an electric signal. FIG. 10 is a diagram illustrating the movable object having the imaging unit 1 mounted thereon. According to the present embodiment, as illustrated in FIG. 10, the imaging unit 1 is mounted near a rear bumper 21 of a movable object 200 to take an image behind the movable object 200. An area A in the figure represents an area captured by the imaging unit 1") comprising an imaging apparatus including:
a camera configured to generate a captured image (See Maekawa: Fig. 1, and [0040], "FIG. 1 is a block diagram illustrating an entire configuration of a camera calibration device 100 according to one embodiment. An imaging unit 1 serving as a camera (an onboard camera) mounted on a movable object (vehicle) has an image sensor such as CMOS or CCD for converting the light of a subject entering through a lens (not illustrated) into an electric signal. FIG. 10 is a diagram illustrating the movable object having the imaging unit 1 mounted thereon. According to the present embodiment, as illustrated in FIG. 10, the imaging unit 1 is mounted near a rear bumper 21 of a movable object 200 to take an image behind the movable object 200. An area A in the figure represents an area captured by the imaging unit 1"); and
a controller configured to superimpose a calibration object movable by translation or rotation in the captured image (See Maekawa: Fig. 1, and [0042], "A display 7, when a user selects a parking mode, displays an image generated by the camera calibration device 100. The parking mode assists smooth parking by displaying, on the display 7, an image in the area A behind the movable object 200 where it is difficult for the user driving the movable object 200 to view. A predicted track of the movable object 200 may be superimposed on the image in the area A behind the movable object 200, for assisting smoother parking"; and [0065], "As described above, the camera calibration device 100 according to the present embodiment may adjust the calibration markers 14a and 14b so as to overlap the two points A and B of the calibration index 8 simply by shifting the calibration markers 14a and 14b in the vertical and horizontal directions on the image. That is, since a complex adjustment such as rotation of the calibration marker according to background arts is not necessary, repetitive adjustment of the position of the calibration marker is eliminated, thereby effectively reducing a work load imposed on the operator in operation. Also, the shift button 10 of the operation unit 5 of the instruction unit 5 may be simplified as a rotating operation is not necessary, which is excellent in terms of cost reduction"), and,
in a case where a plurality of indexes located at positions determined with respect to a moveable body having the camera mounted therein are subjected to imaging (See Maekawa: Fig. 1, and [0045], "An image superimposing unit 3, such that a calibration marker used in calibration described below or the predicted track followed by the movable object moving backward is superimposed as graphic data at a predetermined position on the image taken by the imaging unit 1, processes the image signal input from the image processing unit 2"),
move the calibration object so that a first corresponding portion of the calibration object superimposed on the captured image coincides with an image of a first index of the plurality of indexes included in the captured image (See Maekawa: Figs. 1-2, and [0048], "FIG. 2 illustrates an example of the operation unit Sa of the instruction unit 5 serving as the user interface. The operation unit Sa includes a start button 9 operated at the start of calibration, a shift button 10 for moving the calibration marker in vertical and horizontal directions, a position determination button 11 operated at the end of shift of the calibration marker, and an execution button 12 operated for executing calibration. However, the operation unit Sa is not limited to the example illustrated in FIG. 2 but may be, for example, a mouse, a keyboard, a joystick or a touch panel. Also, the buttons set forth above may be mechanical switches or objects displayed on the touch panel laminated on the display 7"), and
perform distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image and a position at which the calibration object is superimposed on the captured image (See Maekawa: Fig. 1, and [0011], "A rear camera employs a wide angle lens to obtain a wide view of an image taking area. Such a wide angle lens has a significant distortion and may cause deformation of a subject image especially near a periphery thereof. In such a case, with the technique of Patent Document 1 described above, an image of the calibration object 22 in the image taken by the camera is significantly deformed and possibly protrude from the window 23. According to the present embodiment, in contrast, the calibration marker is simply shifted to overlap the two points of the calibration index. Therefore, when the wide angle lens is used for the imaging unit, the calibration marker may be easily and accurately shifted to the position of the calibration index") and a position at which the calibration object is superimposed on the captured image (See Maekawa: Fig. 1, and [0041], "A display 7, when a user selects a parking mode, displays an image generated by the camera calibration device 100. The parking mode assists smooth parking by displaying, on the display 7, an image in the area A behind the movable object 200 where it is difficult for the user driving the movable object 200 to view. A predicted track of the movable object 200 may be superimposed on the image in the area A behind the movable object 200, for assisting smoother parking") so that the image of the second index coincides with a second corresponding portion of the calibration object (See Nakamura: Figs. 1 and 6-8, and [0040], "The viewpoint transformation portion 11 performs visual transformation on the image IM taken by the camera 1 to obtain a transformed image IM2, IM3 which is the image generated by viewing the image IM from a direction that is perpendicular to the floor surface. As shown in FIG. 6, on the image IM, the size (that is, the number of pixels), a shape and the position of the marker 2A are greatly different from those of the marker 2B. However, as shown FIG. 7, on the transformed image IM2, the size, the shape and the position of the marker 2A are substantially same as those of the marker 2B. Thus, the size of the image that includes therein the marker 2 becomes substantially the same regardless of the distance between the marker 2 and the vehicle 100 after the viewpoint transformation is performed").
Regarding claim 8, Maekawa and Nakamura teach all the features with respect to claim 1 as outlined above. Further, Maekawa and Nakamura teach that an imaging method executed by an imaging apparatus, the imaging method (See Maekawa: Fig. 1, and [0040], "FIG. 1 is a block diagram illustrating an entire configuration of a camera calibration device 100 according to one embodiment. An imaging unit 1 serving as a camera (an onboard camera) mounted on a movable object (vehicle) has an image sensor such as CMOS or CCD for converting the light of a subject entering through a lens (not illustrated) into an electric signal. FIG. 10 is a diagram illustrating the movable object having the imaging unit 1 mounted thereon. According to the present embodiment, as illustrated in FIG. 10, the imaging unit 1 is mounted near a rear bumper 21 of a movable object 200 to take an image behind the movable object 200. An area A in the figure represents an area captured by the imaging unit 1"), wherein the imaging apparatus
generates a captured image (See Maekawa: Fig. 1, and [0040], "FIG. 1 is a block diagram illustrating an entire configuration of a camera calibration device 100 according to one embodiment. An imaging unit 1 serving as a camera (an onboard camera) mounted on a movable object (vehicle) has an image sensor such as CMOS or CCD for converting the light of a subject entering through a lens (not illustrated) into an electric signal. FIG. 10 is a diagram illustrating the movable object having the imaging unit 1 mounted thereon. According to the present embodiment, as illustrated in FIG. 10, the imaging unit 1 is mounted near a rear bumper 21 of a movable object 200 to take an image behind the movable object 200. An area A in the figure represents an area captured by the imaging unit 1");
superimposes a calibration object movable by translation or rotation in the captured image (See Maekawa: Fig. 1, and [0042], "A display 7, when a user selects a parking mode, displays an image generated by the camera calibration device 100. The parking mode assists smooth parking by displaying, on the display 7, an image in the area A behind the movable object 200 where it is difficult for the user driving the movable object 200 to view. A predicted track of the movable object 200 may be superimposed on the image in the area A behind the movable object 200, for assisting smoother parking"; and [0065], "As described above, the camera calibration device 100 according to the present embodiment may adjust the calibration markers 14a and 14b so as to overlap the two points A and B of the calibration index 8 simply by shifting the calibration markers 14a and 14b in the vertical and horizontal directions on the image. That is, since a complex adjustment such as rotation of the calibration marker according to background arts is not necessary, repetitive adjustment of the position of the calibration marker is eliminated, thereby effectively reducing a work load imposed on the operator in operation. Also, the shift button 10 of the operation unit 5 of the instruction unit 5 may be simplified as a rotating operation is not necessary, which is excellent in terms of cost reduction"); and
in a case where a plurality of indexes located at positions determined with respect to a moveable body having the imaging apparatus mounted therein are subjected to imaging (See Maekawa: Fig. 1, and [0045], "An image superimposing unit 3, such that a calibration marker used in calibration described below or the predicted track followed by the movable object moving backward is superimposed as graphic data at a predetermined position on the image taken by the imaging unit 1, processes the image signal input from the image processing unit 2"),
moves the calibration object so that a first corresponding portion of the calibration object superimposed on the captured image coincides with an image of a first index of the plurality of indexes included in the captured image (See Maekawa: Figs. 1-2, and [0048], "FIG. 2 illustrates an example of the operation unit Sa of the instruction unit 5 serving as the user interface. The operation unit Sa includes a start button 9 operated at the start of calibration, a shift button 10 for moving the calibration marker in vertical and horizontal directions, a position determination button 11 operated at the end of shift of the calibration marker, and an execution button 12 operated for executing calibration. However, the operation unit Sa is not limited to the example illustrated in FIG. 2 but may be, for example, a mouse, a keyboard, a joystick or a touch panel. Also, the buttons set forth above may be mechanical switches or objects displayed on the touch panel laminated on the display 7"), and
performs distortion correction on an area in the captured image determined based on a position of the image of the first index and a position of an image of a second index other than the first index in the captured image and a position at which the calibration object is superimposed on the captured image (See Maekawa: Fig. 1, and [0011], "A rear camera employs a wide angle lens to obtain a wide view of an image taking area. Such a wide angle lens has a significant distortion and may cause deformation of a subject image especially near a periphery thereof. In such a case, with the technique of Patent Document 1 described above, an image of the calibration object 22 in the image taken by the camera is significantly deformed and possibly protrude from the window 23. According to the present embodiment, in contrast, the calibration marker is simply shifted to overlap the two points of the calibration index. Therefore, when the wide angle lens is used for the imaging unit, the calibration marker may be easily and accurately shifted to the position of the calibration index") and a position at which the calibration object is superimposed on the captured image (See Maekawa: Fig. 1, and [0041], "A display 7, when a user selects a parking mode, displays an image generated by the camera calibration device 100. The parking mode assists smooth parking by displaying, on the display 7, an image in the area A behind the movable object 200 where it is difficult for the user driving the movable object 200 to view. A predicted track of the movable object 200 may be superimposed on the image in the area A behind the movable object 200, for assisting smoother parking") so that the image of the second index coincides with a second corresponding portion of the calibration object (See Nakamura: Figs. 1 and 6-8, and [0040], "The viewpoint transformation portion 11 performs visual transformation on the image IM taken by the camera 1 to obtain a transformed image IM2, IM3 which is the image generated by viewing the image IM from a direction that is perpendicular to the floor surface. As shown in FIG. 6, on the image IM, the size (that is, the number of pixels), a shape and the position of the marker 2A are greatly different from those of the marker 2B. However, as shown FIG. 7, on the transformed image IM2, the size, the shape and the position of the marker 2A are substantially same as those of the marker 2B. Thus, the size of the image that includes therein the marker 2 becomes substantially the same regardless of the distance between the marker 2 and the vehicle 100 after the viewpoint transformation is performed").


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, etc. (US 20130215280 A1) in view of Nakamura, etc. (US 20100082281 A1), further in view of Myokan, etc. (US 20200177866 A1).
Regarding claim 2, Maekawa and Nakamura teach all the features with respect to claim 1 as outlined above. Further, Maekawa teaches that the imaging apparatus according to claim 1, wherein the distortion correction involves moving the calibration object by rotation about the first corresponding portion based on the second corresponding portion of the calibration object (See Maekawa: Figs. 6A-E, and [0062], "The operator, by operating the shift button 10 corresponding to a left direction, shifts the calibration marker 14a in the left direction as illustrated in FIG. 6(b) such that the calibration marker 14a meets a coordinate of the left end A of the calibration object 8 in the horizontal direction (step S203). Subsequently, the operator, by operating the shift button 10 corresponding to an upward direction, shifts the calibration marker 14a upward as illustrated in FIG. 6(c) such that the calibration marker 14a meets a coordinate of the left end A in the vertical direction (step S204). When the coordinates of the left end A of the calibration index 8 meet coordinates of the calibration marker 14a, the operator instructs to end positioning of the calibration marker 14a (step S205). The operator may instruct to end positioning by, for example, holding the shift button 10 down or pressing the shift button 10 twice (double click). Alternatively, an instruction end button is provided to the instruction unit Sa for allowing the operator to operate to end positioning. Upon receiving the instruction to end positioning from the instruction unit 5, the CPU 4 controls the image superimposing unit 3 to end highlighting (step S206)") and the image of the second index and expanding and contracting the captured image in a predetermined direction at an expansion and contraction rate depending on a distance from the image of the first index in the predetermined direction in the captured image.
However, Maekawa, modified by Nakamura, fails to explicitly disclose that and the image of the second index and expanding and contracting the captured image in a predetermined direction at an expansion and contraction rate depending on a distance from the image of the first index in the predetermined direction in the captured image.
However, Myokan teaches that and the image of the second index and expanding and contracting the captured image in a predetermined direction at an expansion (See Myokan: Figs. 1-3, and [0051], "In the estimation of the focal length f, it is important to determine an extent by which a perspective projected image of an object is expanded or contracted in a depth direction. For example, a technology for determining the focal length f from the position of a vanishing point of a grid pattern disposes grid pattern plane surfaces at an appropriate angle from the imaging plane such that the vanishing point appears at a position close to an image center (refer, for example, to Kenichi Kanetani, "Mathematical Principles of Camera Calibration-How the Best Grid Pattern Is Derived," Mathematical Science No. 364, October 1993, pp. 56)") and contraction rate depending on a distance from the image of the first index in the predetermined direction in the captured image (See Myokan: Fig. 3, and [0050], "As y=f.Math.tan cp represents the central projection method using a common lens, it is obvious that, in a fisheye lens system, the degree of image contraction increases with an increase in the angle cp. Therefore, the chart 200 is disposed in contact with the virtual screen 220 as illustrated in FIG. 3 so as to image the chart patterns by covering the field-of-view range in which the influence of distortion is significant. Further, the degree of image contraction tends to increase from the center of the field of view toward the outside. Therefore, uniform analysis accuracy can be achieved in plane when the outer plane surfaces of the chart 200 are positioned closer to the imaging plane. Using an image captured in the above manner to derive the camera parameter makes it possible to accurately extract an image and measure its position while reducing an influence of lens distortion during an operation").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Maekawa to have and the image of the second index and expanding and contracting the captured image in a predetermined direction at an expansion and contraction rate depending on a distance from the image of the first index in the predetermined direction in the captured image as taught by Myokan in order to calibrate the imaging device with high precision by a small man-hour (See Myokan: Figs. 18-19, and [0120], "FIG. 19 illustrates the result of detection of a feature point and a marker from a captured image depicted in FIG. 18. In this case, as mentioned earlier, the association with an index can be determined accurately and efficiently by searching for a feature point by using a marker image as a reference point in consideration of distortion of a captured image. Eventually, the position coordinates in a captured image of a feature point can easily be associated with the 3D model position coordinates"). Maekawa teaches a method and system that may calibrate the vehicle mounted cameras by superimposing the calibration markers at the designed position and calculate the camera attachment angles based on the overlaying of the calibration markers with the calibration index, and Myokan teaches a system and method that may calibrate the camera based on the feature point information identified by the marker in the captured image with the help of uniform analysis after making the proper correction for the images with expansion and contraction. Therefore, it is obvious to one of ordinary skill in the art to modify Maekawa by Myokan to process the image by expansion and contraction and obtain more accurate calibration marker position information. The motivation to modify Maekawa by Myokan is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 3, Maekawa, Nakamura, and Myokan teach all the features with respect to claim 2 as outlined above. Further, Myokan teaches that the imaging apparatus according to claim 2, wherein the distortion correction further involves expanding and contracting the captured image in a direction orthogonal to the predetermined direction at an expansion and contraction rate depending on a position from the image of the first index in the orthogonal direction so that a third corresponding portion of the calibration object other than the first corresponding portion and the second corresponding portion in the captured image coincides with an image of a third index of the plurality of indexes other than the first index and the second index (See Myokan: Figs. 2-4, and [0051], "In the estimation of the focal length f, it is important to determine an extent by which a perspective projected image of an object is expanded or contracted in a depth direction. For example, a technology for determining the focal length f from the position of a vanishing point of a grid pattern disposes grid pattern plane surfaces at an appropriate angle from the imaging plane such that the vanishing point appears at a position close to an image center (refer, for example, to Kenichi Kanetani, "Mathematical Principles of Camera Calibration-How the Best Grid Pattern Is Derived," Mathematical Science No. 364, October 1993, pp. 56)"; and Fig. 18, and [0119], "FIG. 18 depicts a captured image of the chart 200 that is captured by a wide-angle camera. In the vicinity of the center of the captured image, images of squares forming a checkered pattern are substantially arrayed orthogonally and uniformly. However, the shapes of the squares are distorted increasingly with a decrease in distance to an edge of the captured image. The reason is that, as mentioned earlier, the employed projection method differs from that of a regular camera. When the captured image is as described above, the index of a feature point is not easily determined by conducting a simple horizontal/vertical search").


Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612